Exhibit 10.17

SAVVIS, INC.

2003 AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN

STOCK UNIT AGREEMENT

SAVVIS, Inc., a Delaware corporation (the “Company”), hereby grants stock units
relating to shares of its common stock, $.01 par value (the “Stock”), to the
individual named below as the Grantee. The terms and conditions of the grant are
set forth in this Agreement and in the SAVVIS, Inc. 2003 Amended and Restated
Incentive Compensation Plan (the “Plan”).

Grant Date:    <Grant Date>

Name of Grantee:    <Participant Name>

Grantee’s Social Security Number:    <Participant ID>

Number of Stock Units Covered by Grant:    <Shares Granted>    (“Total Stock
Units”)

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is being provided
with this Agreement. You acknowledge that you have carefully reviewed the Plan
and agree that the Plan will control in the event any provision of this
Agreement should appear to be inconsistent with the terms of the Plan.

 

Grantee:

  

<Electronic Signature>

   (Signature)

Company: SAVVIS, Inc.

By:

  

/s/ Mary Ann Altergott

   Mary Ann Altergott    Senior Vice President, Corporate Services

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

SAVVIS, INC.

2003 AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN

STOCK UNIT AGREEMENT

 

Stock Unit Transferability

This grant is an award of stock units in the number of units set forth on the
cover sheet, subject to the vesting conditions described below (“Stock Units”).
Your Stock Units may not be transferred, assigned, pledged or hypothecated,
whether by operation of law or otherwise, nor may the Stock Units be made
subject to execution, attachment or similar process.

 

Definitions

The total number of Stock Units under this Stock Unit grant (as shown on the
cover sheet) is referred to as your “Total Stock Units”.

 

Vesting

Your Stock Units shall vest as set forth in Schedule I to this Stock Unit
Agreement (“Agreement”), provided that in the event that your service with the
Company terminates for any reason, all unvested Stock Units will be immediately
forfeited to the Company, except as otherwise provided in that certain
Employment, Severance, Confidentiality and Non-Competition Agreement between the
Company and you, as amended.

 

Delivery of Stock Pursuant to Units

A certificate for the shares of Stock represented by your Stock Units that
become vested shall be delivered to you, or to your eligible beneficiary or your
estate, as soon as practicable following the applicable vesting date (but in all
events within 2- 1/2 months after the applicable vesting date).

Notwithstanding the preceding paragraph, If shares relating to the vested Stock
Units would otherwise be delivered to you during a period in which you are
(i) subject to a lock-up agreement restricting your ability to sell shares of
Stock in the open market or (ii) restricted from selling shares of Stock in the
open market because you are not then eligible to sell under the Company’s
insider trading or similar plan as then in effect (whether because a trading
window is not open or you are otherwise restricted from trading), then delivery
of the shares related to the vested Stock Units will be delayed until the first
date on which you are no longer prohibited from selling shares of Stock due to a
lock-up agreement or insider trading or similar plan restriction, but in any
event no later than the later of (a) the end of the calendar year in which the
Stock Units vested or (b) 2- 1/2 months after the Stock Units vested. Delivery
of shares subject to vested Stock Units shall not be delayed pursuant to this
paragraph if you have entered into a binding contract requiring the sale of the
shares underlying the vested Stock Units

 

Restricted Stock Unit Agreement    2   



--------------------------------------------------------------------------------

 

required to cover applicable withholding taxes, consistent with the affirmative
defense to liability under Section 10(b) of the Securities Exchange Act of 1934
(the “Exchange Act”) contemplated by Rule 10b5-1 under the Exchange Act.

 

Withholding Taxes

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Stock Units or your acquisition of Stock under this grant. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to this grant, the Company will have
the right to (i) require that you arrange such payments to the Company if the
Company has paid such tax, (ii) withhold such amounts from other payments due to
you from the Company or any Affiliate, or (iii) cause an immediate forfeiture of
shares of Stock subject to the Stock Units granted pursuant to this Agreement in
an amount equal to the withholding or other taxes due.

 

Retention Rights

This Agreement does not give you the right to be retained or employed by the
Company or any Affiliates in any capacity.

 

Shareholder Rights

You do not have any of the rights of a shareholder with respect to the Stock
Units unless and until the Stock relating to the Stock Units has been delivered
to you. The Company will, however, pay to you, upon the Company’s payment of a
cash dividend on outstanding Stock, a cash payment for each Stock Unit that you
hold as of the record date for such dividend equal to the per-share dividend
paid on the Stock.

 

Adjustments

In the event of any recapitalization, stock split, reverse split, combination of
shares, exchange of shares, stock dividend or a similar change in the Company
stock, the number of Stock Units covered by this grant will be adjusted (and
rounded down to the nearest whole number) by the Board in accordance with the
terms of the Plan. In addition, in the event of a Corporate transaction in which
the Company is not the surviving entity, any Stock Units covered by this grant
shall be substituted for new restricted stock units relating to the stock of a
successor entity, or a parent or subsidiary thereof, with appropriate
adjustments to the number of shares in order to preserve, or to prevent the
enlargement of, the benefits intended to be made available under this Agreement.

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

Restricted Stock Unit Agreement    3   



--------------------------------------------------------------------------------

Consent to Electronic Delivery

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant, you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to receive, the Company would be pleased to
provide copies. Please contact the Plan Administrator in the Company’s Legal
Department to request paper copies of these documents.

 

Amendments

No amendment to this Stock Unit Agreement may impair your rights under this
Stock Unit Agreement without your consent.

 

The Plan

The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Stock Units. Any prior agreements,
commitments, or negotiations concerning this grant are superseded. The Plan will
control in the event any provision of this Agreement should appear to be
inconsistent with the terms of the Plan.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

Restricted Stock Unit Agreement    4   



--------------------------------------------------------------------------------

SCHEDULE I

Stock Units, subject to performance-based vesting eligibility, based on
achievement of a Corporate Revenue performance goal, as follows:

For Year ending December 31, 2010 (Performance Period):

On or prior to March 15, 2011, the Compensation Committee of the Company’s Board
of Directors (the “Committee”) shall determine and certify whether Corporate
Revenue for the year ending December 31, 2010 equals or exceeds $886,000,000.00.
If Corporate Revenue is less than $886,000,000.00, then (a) no Stock Units
subject to the award will become eligible for vesting and (b) all Stock Units
subject to the award shall be immediately forfeited as of the date of the
Committee’s determination.

If Corporate Revenue is equal to or greater than $886,000,000.00, then 100% of
the Stock Units subject to the award will become eligible for vesting.

Stock Units that become eligible for vesting, as determined by the Committee,
shall vest as follows (subject to conditions set forth in the Agreement to which
this Schedule I forms a part (“Agreement”)):

 1/4 on March 15, 2011

 1/4 on March 15, 2012

 1/4 on March 15, 2013

 1/4 on March 15, 2014

Shares shall be issued in payment of vested Stock Units within two and a half
months after vesting, subject to the terms of the Agreement.

For purposes of these Stock Units, “Corporate Revenue” means revenue of the
Company and its consolidated subsidiaries for the year ending December 31, 2010,
as determined in accordance with U.S. generally accepted accounting principles
and in the same manner as determined for purposes of the Company’s audited
financial statements

 

Restricted Stock Unit Agreement    5   